Citation Nr: 1607430	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, (diabetes) claimed as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for hypertension, claimed as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for residuals of a kidney transplant, claimed as secondary to diabetes.  

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes and/or in-service herbicide exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes and/or in-service herbicide exposure.  

6.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  The Veteran served aboard the U.S.S. Hollister (DD 788) during the Vietnam War. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, April 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Each decision denied service connection for diabetes, hypertension, kidney transplant, and peripheral neuropathy of the right and left lower extremities.  

In September 2013, the Veteran testified at a hearing held at VA's Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file, via Virtual VA.

In a May 2014 decision, the Board denied the Veteran's claims of service connection for diabetes, hypertension, kidney transplant, and peripheral neuropathy of the right and left lower extremities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a June 2015 Memorandum Decision, the Court vacated the Board's May 2014 decision and remanded the matter for further adjudication consistent with its June 2015 decision.  

Meanwhile, in an October 2014 rating decision, the RO denied a claim of service connection for glaucoma.  The Veteran's timely Notice of Disagreement (NOD) with that determination was received at the RO in November 2014.  

This appeal is now processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for diabetes mellitus, type II on the basis that he was exposed to Agent Orange during service aboard the U.S.S. Hollister which was in the official waters of Vietnam from October 23, 1969 to November 16, 1969 and from November 30, 1969 to December 18, 1969.  The Veteran asserts that his ship delivered ammunition supplies to Vietnam and that he transported the supplies to shore.  See September 2013 Board Hearing Transcript, pp 6-7. 

Although the U.S.S. Hollister was in the official waters of Vietnam, there is no indication that the ship docked at a port and/or travelled through the inland waterways.  The NPRC responded in October 2009 that it was unable to corroborate the Veteran's account that he served in country in Vietnam based on his service aboard the U.S.S. Hollister.  Furthermore, the file contains a May 2009 memo from the U.S. Army & Joint Services Records Research Center (JSRRC) noting that it found no evidence to indicate that Navy or Coast Guard ships transported tactical herbicides from the US to Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft and flew over Vietnam or equipment that was used in Vietnam.  Therefore, according to JSRRC, it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) ships operating primarily or exclusively on Vietnam's inland waterways; (2) ships operating temporarily on Vietnam's inland waterways; (3) ships that docked to shore or pier in Vietnam; (4) ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  

In viewing all of these categories, the U.S.S. Hollister (DD-788) is not among any of the vessels identified.  However, the Veteran maintains that the deck logs for the U.S.S. Hollister (DD 788) would show that this ship made port in Vietnam and was docked there.  

Although obtaining the deck logs would not identify which personnel actually went ashore, the deck logs need not show that the appellant actually went ashore.  If the deck logs show, as the appellant argues they would, that the ship was in "proximity" to Vietnam, they may establish that the U.S.S. Hollister falls into Category 2 above (ships operating temporarily on Vietnam's inland waters).  Alternatively, if the deck logs show, as the appellant also argues they would, that the ship docked in Vietnam, they may establish that the U.S.S. Hollister falls into Category 3 above (ships that docked to shore or pier in Vietnam.  

In light of the foregoing, VA's duty to assist the Veteran in the development of his claim is triggered pursuant to 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c), and VA must make reasonable efforts to obtain the deck logs for the U.S.S. Hollister for the time period October 23, 1969 to November 16, 1969 and from November 30, 1969 to December 18, 1969, the time period during which the Veteran served aboard the U.S.S. Hollister when it was in the official waters of the Republic of Vietnam.  

Regarding the claim of service connection for glaucoma, the RO issued a rating decision in October 2014 denying the Veteran's claim of service connection for glaucoma.  The Veteran subsequently submitted a timely NOD with that determination in November 2014.  The RO has not yet issued a Statement of the Case as to the issue of service connection for glaucoma.

The RO is now required to send the Veteran a Statement of the Case (SOC) as to this issue in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate source deck logs for the U.S.S. Hollister (DD-788) to determine whether the vessel entered the inland waterways of Vietnam for re-supply missions or other activities for the following periods: October 23, 1969 to November 16, 1969, and from November 30, 1969 to December 18, 1969.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the issues on appeal of service connection for diabetes, hypertension, kidney transplant and peripheral neuropathy of the lower extremities should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Provide the veteran with a Statement of the Case as to the issue of service connection for glaucoma in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

